Citation Nr: 1108303	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  03-30 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for erectile dysfunction, secondary to medications taken for service-connected Reiter's syndrome. 

3. Entitlement to service connection for pes planus.

4. Entitlement to service connection for a bilateral hip disorder, secondary to pes planus.

5. Entitlement to service connection for a lumbar spine disorder, secondary to pes planus.

6. Entitlement to a higher initial rating than 20 percent for Reiter's syndrome.

7. Entitlement to an initial compensable rating for chronic iritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to September 1971.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran has testified at several hearings during the course of the appeal, including a December 2003 hearing before an RO Hearing Officer, and July 2005 hearing before a Decision Review Officer (DRO). Thereafter, in March 2007,      the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge. Transcripts of the foregoing are all on file. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.          Here, during the hearings, the DRO and VLJ noted the basis of the prior determinations and noted the element of the claims that were lacking to substantiate the claims for benefits. In addition, the DRO and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing. By contrast, the hearings focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board first had opportunity to consider this case in September 2007, at which point the Board granted claims for service connection for Reiter's syndrome and an eye disability, and denied claims for service connection for diabetes mellitus and peripheral neuropathy. As for the remaining matters, these were remanded for additional development of the evidence, and have since returned for appellate review.

Moreover, since the Board last had this case before it, new issues have come to light. By a December 2007 rating decision, the RO implemented the Board's prior decision, and granted service connection for both Reiter's syndrome and chronic iritis (as the service-connected eye disability). In May 2008 correspondence,           the Veteran filed a timely Notice of Disagreement (NOD) with the initial assigned evaluations for both service-connected disabilities. The next procedural step the RO must undertake in response to the Veteran's NOD is the issuance of a Statement of the Case (SOC), with the opportunity for the Veteran to perfect an appeal to             the Board on these new issues. However, the RO has not taken this necessary step. The Board is thus compelled to request issuance of an SOC as part of the remand action below. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

There are also matters to refer to the RO for initial adjudication. In its      January 2011 Written Brief Presentation, the Veteran's designated representative raised additional issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). The RO as the Agency of Original Jurisdiction (AOJ)           has not yet adjudicated these claims in the first instance. Hence, the matters must be referred to the RO for appropriate action.

Review of the file further indicates that in several recent statements               the Veteran has expressed concern that he is not receiving proper monthly disbursements of service-connected disability compensation, perhaps for VA's purpose of recouping an indebtedness that he owes to VA. This matter also is referred to the RO to confirm that the Veteran is being given the full amount of benefits to which he is legally entitled, after factoring any need to recoup outstanding indebtedness.     

The Board presently decides claims for service connection for PTSD and erectile function. The remaining issues, including those requiring issuance of a SOC, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran does not have a verified stressor in furtherance of the claim for service connection for PTSD. 

2. The preponderance of the competent evidence establishes that the condition of erectile dysfunction is not proximately due to or the result of medications taken for service-connected Reiter's syndrome. 



CONCLUSIONS OF LAW

1. The criteria are not met for service connection for PTSD. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).

2. The criteria are not met for service connection for erectile dysfunction, secondary to medications taken for service-connected Reiter's syndrome. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through the VCAA notice correspondence dated from March 2003 to               October 2007, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Moreover, an addendum to the October 2007 VCAA letter provided notice regarding the downstream disability rating and effective date elements of the pending claims for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the  March 2005 VCAA correspondence addressing amongst other issues, service connection for PTSD, was dated subsequent to the initial adjudication of the claim by an August 2002 RO rating decision. Similarly, the October 2007 VCAA notice that now included mention of service connection for erectile dysfunction, post-dated the June 2005 rating decision adjudicating that claim. Consequently, the standard for timely notice was not met as to either issue now being considered. This notwithstanding, the Veteran has had an opportunity to respond to the VCAA notice letters in advance of the most recent September 2009 Statement of the Case (SOC) readjudicating his claims. There is no objective indication of any further relevant information or evidence that must be associated with the record. The Veteran has therefore had the full opportunity to participate in the adjudication of the claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO/AMC has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs), personnel records, VA outpatient records, and private treatment records, as well as records pertaining to receipt of disability benefits from the Social Security Administration (SSA). The RO/AMC has also made requests to the proper Army agencies for purpose of attempted stressor verification. In addition, the Veteran has undergone VA medical examinations. See 38 C.F.R. § 3.159(c)(4). See too, McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). In support of his claims, the Veteran provided several personal statements and lay statements from third-parties. He has testified at several hearings.                 The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

PTSD

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the veteran's stressor is unrelated to participation in combat, then his lay testimony, in and of itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records. See Cohen, 10 Vet. App. at 146-47. See also Moreau v. Brown,           9 Vet. App. 389, 394-95 (1996). The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third- party individuals.     See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).

Apart from the above provisions, there is a recent regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (to be codified at 38 C.F.R. § 3.304(f)). The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service,         the veteran's lay testimony alone may establish the occurrence of the claimed           in-service stressor.  

To date, various VA treatment providers have assigned a diagnosis of PTSD to       the Veteran. He has undergone both individual and group counseling for PTSD symptoms and manifestations, and on at least one occasion inpatient treatment. There is sufficient basis to consider for argument's sake, and without a VA Compensation and Pension examination to verify the diagnosis, that the psychiatric assessment of PTSD applies. That having been said, in order to support service connection for PTSD it is also imperative that the claimant have a confirmed             in-service stressor. This is because a PTSD diagnosis must be clinically linked to a verified stressor, under 38 C.F.R. § 3.304(f). The inquiry into whether there is a confirmed stressor of record thus becomes the focal point for evaluation of the claim on appeal.

The Veteran has alleged at least three incidents occurred during service which he identifies as stressors. These incidents were most recently summarized in his October 2007 response to a VA PTSD stressor questionnaire (VA Form 21-0781).

First, the Veteran indicates that in May 1970 while having been placed in the stockade at Fort Polk, Louisiana during a three-month conferment, he was subjected to a sexual assault. He states that he was awakened one night by something being thrown over his head, and his clothing was removed. A group of male soldiers then proceeded to sexually assault him. The Veteran attempted to fight back but unsuccessfully. He states that the perpetrators then threatened his life if he reported the incident, so he did not give a report but requested a unit transfer, which was denied. The Veteran has provided additional details consisting of his unit designation and rank at the time. 

Second, the Veteran indicates that in June 1969 he and a friend were leaving the post exchange store at Fort Polk one evening, trying to make bed check, and while walking back noticed eight or nine individuals following them. As the Veteran turned a corner, he and his friend were attacked. They attempted to fight back but were unsuccessful. The Veteran managed to break free and run. He then looked back for his friend and saw his friend still being attacked. The Veteran ran to his unit and informed the sergeant on duty, who called the military police. According to            the Veteran, when the military police went to the site of the attack the Veteran's friend was lying there severely wounded. The paramedics took this person to the hospital and the Veteran later found out that he had died. The Veteran has provided his unit designation and rank for during this time. He does not recall the name of the individual who was assaulted. 

Third, the Veteran states that in July 1969 his unit was on the grenade range and the drill instructor was yelling orders and the scene was somewhat chaotic. They were all apprehensive about the grenades. According to the Veteran, the soldier next to him was very nervous and the sergeant told him to pull the pin and then throw the grenade as far as he could. However, the soldier dropped the grenade in his nervous state. The Veteran then heard an explosion and looked over and saw the soldier lying prostrate with severe wounds. The Veteran states that he does not know whether the soldier survived the explosion. The Veteran has provided his unit designation and rank for during this time. He does not recall the name of the individual injured.

In addition to these specific incidents, the Veteran has indicated that generally he experienced significant stress in relation to continued racial tensions within the unit in which he served, and that there were racial riots on more than one occasion.         He describes animosity and interpersonal conflict perpetrated by white serviceman against him. In his most recent October 2007 statement, the Veteran indicates that the reason he went absent without leave (AWOL) was because he was threatened. He further alleges that there is proof in the claims file about the racial riots because he was cited for misconduct in July 1969 and a partial forfeiture of salary was imposed. 
In addition the foregoing mentioned in connection with his PTSD stressor questionnaire, during the July 2005 DRO hearing the Veteran testified that his primary concern for safety and well-being in service was the level of racial tension going on that was directed towards certain individuals, and he was concerned that he would become subjected to this. He further stated that there was a racial riot and that afterwards he was singled out with other African-Amercian individuals and was told he would be placed in Fort Leavenworth prison, and that this was one of the reasons that he went AWOL for a period of time. 

The identified stressful incidents in furtherance of the Veteran's claim have each been closely considered as to whether the available evidence provides sufficient objective verification. As the events described each are not related to participation in combat, or proximity to a combat zone, some independent verification of a stressor is essential. See Cohen, supra; Moreau, supra. All appropriate consideration has been given to what service records directly show, the circumstantial evidence if any supporting the stressors, and lay testimony of               the Veteran and others in support of his claim. The Board also remanded the case  in September 2007 in part to attempt to independently verify the occurrence of the incidents claimed, and to permit the Veteran to provide further identifying details about the incidents he described, such as names of individuals involved besides himself. Unfortunately, none of these development efforts have been successful,        as no stressor of record has been confirmed. Based on the available information,            it also cannot be found that any further attempts at stressor verification would be fruitful in this case. 

In so finding that there is no verified stressor of record, the Board has directed its primary attention to verifying one of the three detailed incidents alleged. Further consideration however has been given to whether there was mentioned in the documented service history any additional events that would qualify as a stressor, and bear some relationship to the Veteran's more generalized allegations of interpersonal conflict within the unit in which he served. 


The Board initially has reviewed what the available service records on file show for corroboration of an in-service stressor. This is the first line of inquiry, pending inquiry into other potential sources of evidence. The Veteran's service treatment records are absent mention of complaints or treatment for injuries consistent with a sexual assault. STRs also do not show treatment for injuries in connection with any other type of assault or physical conflict. For instance, there is nothing in the medical records thus to show the Veteran was involved in an altercation with others. Meanwhile, STRs do not reflect instances of any psychological treatment or counseling. Turning to the contents of the Veteran's service personnel file, these records are absent mention of information in connection with the claimed stressors. As to the stressor of a sexual assault, the lack of documentation is consistent with the Veteran's initial statement that he did not report the incident to anyone during his service. As to the other two specific identified stressors, these are not mentioned anywhere in the personnel file. Nor for that matter is there a record of any adverse personnel issues, such as a decrease in job performance ratings to correspond to a pattern of deterioration in work performance following an assault. The Veteran         did not seek counseling at any point from these records.

According to the personnel records, some events transpired by the Veteran                as described, but these do not sufficiently show the likelihood of any stressor          in connection with his generalized allegations of having been in a threatening atmosphere. There is a March 1970 record of a special court-martial the Veteran received for having been AWOL for a period of more than six months, for which he was confined to hard labor for three months and to forfeit a portion of his pay for three months, the sentence later being suspended. From this documentation, there    unfortunately is no record of any precipitating circumstances that led to                    the Veteran's decision to go AWOL, which he claimed was due to having been threatened by other servicemen. At the court martial the Veteran had entered a plea of guilty. There was no discussion of any extenuating circumstances that may have precipitated the period of AWOL. Nor is there any documentation of another reason the Veteran has since claimed he went AWOL, that he was to be transported to a federal prison for having allegedly participated in a massive upheaval within his unit. Also of record is a special court-martial received for having stolen currency in the amount of $66.00 from another serviceman. This is apparently the reason for which he was confined to a stockade in 1970 for a period of three months. Again,  at the court martial the Veteran pleaded guilty, and there is no basis from the documentation to support an allegation of a frame-up or having been unduly singled out amongst the members of the unit for participation in rioting within the unit. Obviously, the inquiry on these matters is not limited to the service records alone, and if there were any other source of evidence such as witness statements to back up these allegations, the Board would carefully consider such evidence. 

Apart from what the objective service records show, there have been further attempts to corroborate the alleged sexual assault with the proper service department office. This is in response to the Veteran's statement at one point that he may have actually reported the incident to the authorities. After contacting the          U.S. Army Crime Records Center himself, the Veteran in December 2004 received a response that the files of the U.S. Army Criminal Investigation Command had been reviewed and provided no information responsive to his request. Thereafter, the RO's own inquiry to the U.S. Army Crime Records Center in October 2008 likewise yielded a response from that agency that it had no record of the incident alleged by the Veteran.  

As the process of stressor verification is based upon that information which the claimant himself can provide, besides what the RO researched, the Board has carefully considered the lay statements the Veteran had provided from several individuals. A statement from the Veteran's current wife, who has known him for approximately 30 years, attested to observing the Veteran's stress in events of daily life, and that he finally told her about the sexual trauma that occurred while in the Army. Several other lay affiants offered statements that they knew the Veteran before entering service, or met him afterwards, and attested to his anxious and disturbed mental state and symptomatology thereon. These statements offer concrete observations of the Veteran's current mental statement, but what they         do not accomplish is verifying any incident of service. The witnesses do not have any firsthand knowledge of a claimed stressor. Nor, in the case of his spouse,          did the Veteran inform her of the alleged sexual assault contemporaneous with when it allegedly occurred, but only many years later. 

Significant in a case such as this one, insofar as the stressor of a claimed sexual assault, is that sources of evidence other than service records are emphasized as a basis for potentially proving one's claim. This includes circumstantial evidence from such sources as law enforcement authorities, mental health counseling centers, and other indications of behavioral changes following the stressor. Here, this type of supportive evidence on the claimed sexual assault is not readily apparent from the record. There is no medical record of post-service counseling or mental health treatment for nearly 30 years after discharge. Moreover, there is no concrete evidence of behavioral changes following the stressor, including indication of deteriorating work performance, request for transfer to another duty assignment, substance abuse, or unexplained economic or social behavior changes. The Veteran has given a statement in response to an RO inquiry for substantiating evidence to the effect that after the incident, he began drinking alcohol excessively and lost respect for all authority. There is no direct documentation of an alcohol problem. He further alleged going to a VA medical facility for anger and PTSD symptoms after the incident; however, as stated, there is no reported or confirmed treatment for at least two decades post-service.  

Further considered in the Board's assessment of the validity of the in-service stressors has been to a degree, inconsistencies and credibility issues raised in discussing these events. Most tellingly, the Veteran's early account of stressors omitted, or even denied the occurrence of sexual assault. In a statement received in April 2003, the Veteran described an "attempted rape." In October 2003 correspondence, the Veteran attested to having observed while in the stockade at Fort Polk, another person being mugged and a friend being "molested." At his July 2005 DRO hearing, in response to the question of whether he was ever sexually assault while in the stockade, the Veteran responded that an "attempt" was made, but he was able to fight off the attackers. Clearly, this account of events is markedly different from the stressor which the Veteran at present describes. This raises profound issues regarding the credibility and accuracy of the stressors which            the Veteran has provided. 


Meanwhile, after reviewing all of the foregoing, there is of record a May 2005 VA physician's note which on its face offers some support to the Veteran's claim which must be addressed in its proper context. The physician observed that the argument from the VA Compensation and Pension service was that there was no evidence to support that the Veteran was persecuted while in the military based on racial prejudice. According to the physician, if assuming that there was not any persecution then it must also be assumed that the Veteran was delusional while in the military. The physician concluded that whether the Veteran's symptoms were secondary to real trauma, or secondary to development of other psychotic illness while in the military, that both would appear to be worthy of service connection -- since, either way, the transformation of his psychological condition occurred while in military. Having objectively reviewed this report, the Board emphasizes that the VA physician's report overlooks the need for a confirmed stressor, as an in-service event that gave rise to the condition of PTSD. While addressing the fact that         the Veteran regrettably faced serious interpersonal conflict during service, the VA physician does not properly address the need for a verified stressor. According to this physician, the Veteran's perception of a stressor was sufficient to consist of the stressor. This is not without some validity, that a claimed stressor can have its basis in the perception of danger. Unfortunately, even this, that the Veteran subjectively perceived a harmful attack on him, as a specific verifiable stressor, has not been objectively confirmed anywhere from the record. The applicable law is clear in mandating that where a stressor is non-combat related, or did not involve a location near a combat zone, objective verification of the incident is required. This is done to ensure veracity of claims. Corroboration, whether by service records, lay statement of a witness, or whatever means, is necessary here. To this point, no corroboration has been offered. In any event, the primary stressors alleged surrounded 1) a sexual assault; 2) witnessing a friend being attacked; 3) witnessing a grenade explosion. These events did not have any connection to a generalized atmosphere of racial disharmony that the Veteran has described. Through the Board has duly considered this latter situation as a possible basis to support the claim, it remains the case that overwhelmingly the stressors the Veteran described surrounded the first three incidents. On this basis, therefore, the statement of this evaluating physician cannot be dispositive of this claim, because it ultimately does not substantiate that one verified incident caused the development of PTSD.   
Finally, there remains no other potential means for attempting independent verification of the stressors the Veteran has alleged. As to the claimed sexual assault, an appropriate inquiry has been made with the service department, which yielded negative findings. All objective service records have been reviewed as to this event. There is no indication that the Veteran has any further information or evidence to provide. Regarding the two remaining specific claimed stressors, there is insufficient evidence to support a request for unit history records to verify a physical attack on a friend, or a grenade explosion, as the Veteran has been unable to recall the names of these other individuals involved. As to the generalized assertion of having operated in a threatening environment, while the Board sympthasizes with these described circumstances, here again there is not a specific alleged event or inherently verifiable incident. At this stage, there remains no verified or verifiable stressor of record. 

Accordingly, the Board must deny this claim for service connection for PTSD due to the lack of a confirmed in-service stressor. The Board reaches this conclusion on the basis of all evidence that has been obtained independently and from the Veteran, the lack of additional details for further inquiry, and the fact that for one claimed incident there are credibility issues raised as to the description of events given. Absent a verified stressor, service connection for PTSD cannot be substantiated.

For these reasons, the Board is denying the claim for service connection for              PTSD . The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Erectile Dysfunction

As a general matter, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).                  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

The Veteran has directly alleged that he has developed the condition of erectile dysfunction due to medications taken for underlying service-connected Reiter's syndrome. He has indicated that he is not seeking service connection for this condition on a direct basis. Inasmuch as there is a competent medical opinion stating that erectile dysfunction did not have a basis in medication taken for a service-connected disability, the Board is denying the instant claim.

The Veteran underwent a VA Compensation and Pension examination in         August 2009, including evaluation of the genitourinary system. He described having had the condition of erectile dysfunction for the last 15 to 20 years. Following a physical examination, the diagnosis was erectile dysfunction. The VA examiner expressed the opinion that erectile dysfunction was less likely than not related to his medications that he took for Reiter's syndrome which were sulfasalazine and Humira. These medications were not known to cause erectile dysfunction.      Rather, the Veteran's erectile dysfunction was most likely related to his diabetes mellitus type, II, also diagnosed 15 to 20 years ago. According to the examiner, there were no other events or disabilities incurred in active service that would cause his erectile dysfunction. 

Having reviewed the foregoing opinion, the Board is inclined to accept it as dispositive of the instant claim. The opinion represents the reasoned conclusion of the August 2009 VA examiner that the medications taken for underlying Reiter's syndrome had no bearing upon the development of erectile dysfunction.               The opinion was offered based upon a medical history review, and current exam. The Board ascribes probative value to the finding of the VA examiner that the medications in question for Reiter's syndrome simply had no causal connection to the condition claimed. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993)      (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches). There is no evidence to the contrary that the Veteran's medication regimen could otherwise have been a factor in the development of erectile dysfunction. Moreover, the opinion proffered states that erectile dysfunction was not affected in any regard by medication for service-connected disability, and thus rules out an etiological relationship on the basis of both initial causation of erectile dysfunction, and aggravation of the same by service-connected disability. See 38 C.F.R. § 3.310(b). See also Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Allen v. Brown,                7 Vet. App. 439 (1995).

Furthermore, as the Veteran is a layperson, his own unsubstantiated opinion that the medications taken for Reiter's syndrome caused him to develop erectile dysfunction is not competent and probative evidence, particularly given that this opinion turns upon medical knowledge and understanding of the side effects of taking certain medications. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


Accordingly, service connection for erectile dysfunction is being denied.                    The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.      


ORDER

Service connection for PTSD is denied.

Service connection for erectile dysfunction, secondary to medications taken for service-connected Reiter's syndrome, is denied.  


REMAND

Regarding the claim for service connection for pes planus, the Board finds that specific additional development is required before issuance of a decision is warranted. Pursuant to the Board's prior September 2007 remand directive,               the Veteran underwent an August 2009 VA medical examination in part to determine the likely etiology of claimed pes planus. As noted in the Board remand, the fact that pes planus pre-existed military service was already established, and the question remained whether that condition underwent permanent aggravation during service. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Previous medical opinions while addressing the aggravation question, had not been based upon review of the contents of the Veteran's claims file.

Following a physical examination, and claims file review, the August 2009 VA examiner expressed the opinion that the Veteran's pre-existing pes planus had less likely than not increased in severity beyond normal progression of his disability during active service. Such an opinion on its face obviously militates against service connection. This notwithstanding, the Board observes that there is pronounced lack of any determinative rationale for the opinion proffered. STRs clearly show several instances of treatment for pes planus during service, including receiving a physical profile. The August 2009 medical opinion fails to provide any persuasive explanation for why pes planus did not become worse in light of the identified            in-service treatment. Essentially, in order for the Board to accord probative value to any medical opinion given on the etiology of pes planus, some underlying rationale must be provided. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (recognizing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Therefore, to obtain a better substantiated opinion on the etiology of pes planus, and whether it underwent qualifying aggravation in service, the Board is ordering another VA orthopedic examination. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Meanwhile, the issues of service connection for a bilateral hip and lumbar spine disorders as secondary to pes planus, are intextricably intertwined with the outcome of the underlying claim for service connection for pes planus. Hence, the disposition of the former claims must be deferred pending resolving this preliminary matter. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). See also Parker v. Brown, 7 Vet. App. 116 (1994).

Finally, as previously mentioned, the Veteran has filed a timely Notice of Disagreement with the initial ratings assigned for service connected Reiter's syndrome and chronic iritis. The next procedural step in preparing those claims for appeal, constitutes the issuance of a Statement of the Case, which must be accomplished on remand. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997).




Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA orthopedic examination to ascertain the etiology of pes planus. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially confirm whether the Veteran had pes planus that              pre-existed entrance into military service. If so, then indicate whether this disorder underwent aggravation therein (i.e., a permanent worsening in severity, not due to the natural disease process). If there was no pre-existing disability, then indicate whether this disorder is directly related to the Veteran's service.
In providing the requested opinion, the VA examiner should directly consider the symptoms and treatment noted in the service medical history, as well as the medical opinions already offered on the subject of the etiology of pes planus (to particularly include the August 2009 VA examination report). 

Provided only that it is determined that pes planus originated during service (or underwent measurable aggravation therein, the VA examiner should then opine as to whether a bilateral hip disorder and lumbar spine condition are proximately due to or the result of pes planus. 

The VA examiner is reminded of the need to provide a complete rationale for all conclusions reached. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claims on appeal for service connection for bilateral pes planus, a bilateral hip disorder, and a lumbar spine condition, in light of all additional evidence received. If the benefits sought on appeal are not granted,          the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

4. The RO/AMC shall issue a Statement of the Case addressing the issues of a higher initial rating than          20 percent for Reiter's syndrome, and an initial compensable rating for chronic iritis. Only if                the Veteran submits a timely Substantive Appeal addressing these issues should they be returned to          the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


